Opinion by
Ekwall, J.
It appeared from the testimony of the president of the firm of customs brokers that he inquired for information from the appraiser’s office but was told they had none, that the importer was accustomed to receive this merchandise at the rate of at least a car a month, and that there was no difference in value between these entries and the appraised value of the last preceding ones. However, subsequent to the time these entries were made, *304upon receipt of information that the value of the acetylene black had advanced, he requested permission to amend the entries, which permission was denied. An appeal was taken but because of knowledge that the appraised value was correct it was later abandoned. On the record the court found there was no intention to defraud the revenue or to conceal or misrepresent the facts. The petition was therefore granted.